United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.S., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Big Spring, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0181
Issued: February 17, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 10, 2015 appellant filed a timely appeal from an October 26, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on June 17, 2014.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the October 26, 2015 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On June 17, 2014 appellant, a 51-year-old nurse, filed a traumatic injury claim (Form
CA-1) alleging that she sustained injuries to her left wrist, left middle finger, and upper back on
that date while in the performance of duty. She stated that she was injured as a result of slipping
and falling on a waxed floor as she was walking out of an office.
Appellant submitted a medical bill dated June 17, 2014 and a June 19, 2014 e-mail
message from Kristie Barnes, a registered nurse, who updated appellant on the details of her
claim and requested additional information in support of it.
In an August 20, 2015 letter, OWCP notified appellant of the deficiencies of her claim
and afforded her 30 days to submit additional evidence and respond to its inquiries. Appellant
did not respond.
By decision dated October 26, 2015, OWCP denied appellant’s claim because the
medical evidence submitted failed to establish a medical diagnosis causally related to the
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that she actually experienced the employment incident at the
time, place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged,
but fail to show that her condition relates to the employment incident.6
3

5 U.S.C. § 8101 et seq.

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

2

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
OWCP has accepted that the employment incident of June 17, 2014 occurred at the time,
place, and in the manner alleged. The issue is whether appellant sustained an injury as a result of
the accepted incident. The Board finds that appellant did not meet her burden of proof to
establish that she sustained an injury causally related to the June 17, 2014 employment incident.
Appellant has not submitted any medical evidence supporting that the June 17, 2014 work
incident caused or contributed to a diagnosed medical condition.
Appellant submitted a medical bill dated June 17, 2014 in support of her claim.
However, the medical bill is from a healthcare provider whose identity cannot be discerned.
Appellant also submitted a June 19, 2014 e-mail message from Ms. Barnes, a registered nurse,
who updated appellant on the details of her claim and requested additional information in support
of it. This also does not constitute competent medical evidence as registered nurses are not
considered physicians as defined under FECA.8 As noted, causal relationship is a medical issue
that must be addressed by medical evidence.9
Consequently, the Board finds that appellant has not met her burden of proof as she has
not submitted competent medical evidence addressing how the accepted June 17, 2014 work
incident caused or contributed to a diagnosed medical condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in
the performance of duty on June 17, 2014.

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

8

5 U.S.C. § 8101(2). See Sean O’Connell, 56 ECAB 195 (2004) (reports by registered nurses, nurse
practitioners, and physician assistants are not considered medical evidence as these persons are not considered
physicians under FECA).
9

See supra note 7.

3

ORDER
IT IS HEREBY ORDERED THAT the October 26, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 17, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

